PER CURIAM.
Case below: 5 N.J.Tax 172.
The issue on this appeal is whether materials purchased by appellant which are used in his foundry operation, namely, sands, binders and washes, were exempt from taxation under the sales tax law by reason of the exemption provided in N.J.S.A. 54:32B-8.20. These materials do not become a component part of the finished product. Moreover, Tax Court Judge Andrew found from the evidence that the materials were not used “to induce or cause a refining or chemical process.” As a result, Judge Andrew concluded that the exemption did not apply, and we agree.
The judgment below is supported by substantial credible evidence and must be affirmed. R. 2.11-3(e)(1)(A) and (E); Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 483—484, 323 A.2d 495 (1974).
Affirmed.